UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Montage Technology Group Limited (Name of Issuer) Ordinary Shares (Title of Class of Securities) G6209T105 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 CUSIP No.G6209T105 1. Names of Reporting Persons I.R.S. Identification No. of Above Persons (Entities Only) Intel Corporation, 94-1672743 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power* 7. Sole Dispositive Power 0 8. Shared Dispositive Power* 9. Aggregate Amount Beneficially Owned by Each Reporting Person* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9)** 6.4% Type of Reporting Person (See Instructions) CO * See Item 4 below. ** Based upon information contained in the Form S-1 Registration Statement filed by the Issuer with the Securities and Exchange Commission on January 17, 2014. Page 2 of 5 Item 1. (a) Name of Issuer Montage Technology Group Limited (b) Address of Issuer’s Principal Executive Offices Room A1601, Technology Building, 900 Yi Shan Road Xuhui District, Shanghai, 200233 People’s Republic of China Item 2. (a) Name of Person(s) Filing Intel Corporation (b) Address of Principal Business Office or, if none, Residence 2200 Mission College Boulevard Santa Clara, California 95054-1549 (c) Citizenship Delaware (d) Title of Class of Securities Ordinary shares, par value $0.0125 per share (e) CUSIP Number G6209T105 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable Page 3 of 5 Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securiteis of the issuer identified in Item 1. (a), (b), and (c) Reporting Persons Number of Shares With Sole Voting and Dispositive Power Number of Shares With Shared Voting and Dispositive Power Aggregate Number of Shares Beneficially Owned Percentage of Class Beneficially Owned Intel Corporation 0 6.4%* *Based upon information contained in the Form S-1 Registration Statement filed by the Issuer with the Securities and Exchange Commission on January 17, 2014. The Reporting Person does not directly own any ordinary shares of the Issuer.By reason of the provisions of Rule 13d-3 under the Securities Exchange Act, the Reporting Person is deemed to own beneficially the ordinary shares of the Issuer that are owned by Intel Capital (Cayman) Corporation, a wholly-owned subsidiary of the Reporting Person, and Intel Capital Corporation, a wholly-owned subsidiary of the Reporting Person.Intel Capital (Cayman) Corporation owns 1,450,924 ordinary shares of the Issuer and Intel Capital Corporation owns 244,742 ordinary shares of the Issuer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. Page 4 of 5 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 28, 2014 INTEL CORPORATION By: /s/ Cary I. Klafter Name: Cary I. Klafter Title: Vice President, Legal and Corporate Affairs, and Corporate Secretary INTEL CORPORATION POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints Cary I. Klafter, and with full power of substitution, the undersigned’s true and lawful attorney-in-fact with full power to execute and file with the Securities and Exchange Commission and any stock exchange or similar authority, any report required to be filed pursuant to Section 13 of the Securities Exchange Act of 1934, (as amended, the “Act”), with respect to securities which may be deemed to be beneficially owned by the Company under the Act, giving and granting unto said attorney-in-fact the power and authority to act in the premises as fully and to all intents and purposes as the Company might or could do if personally present by one of its authorized signatories, hereby ratifying and confirming all that said attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This Power of Attorney shall remain in full force and effect until either revoked in writing by the undersigned or until such time as the person to whom power of attorney has been hereby granted ceases to be an employee of Intel Corporation. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of this 19thday of November, 2009. INTEL CORPORATION By: /s/ A. Douglas Melamed A. Douglas Melamed Senior Vice President, General Counsel Page 5 of 5
